Title: John Quincy Adams to Charles Adams, 7 June 1778
From: Adams, John Quincy
To: Adams, Charles



Paris june ye 7 1778

we being so far from one another that I cannot Leave my pen out of my hand & I hope that my Letters will not be troublesome to you
Yesterday my Pappa received a number of news papers from america in one of which I read that you had got an account of doctor Franklins being asasinated but I beg you would not regard any of those Storys, of which I expect you will hear a great number give my duty to uncles Quincy and Adams I am &c.
